     Case 17-10814-JDW
 Fill in this information to identify the case:
                                                  Doc 44            Filed 03/31/20 Entered 03/31/20 17:06:55                         Desc Main
                                                                   Document      Page 1 of 5
B 10 (Supplement 2) (12/11)            (post publication draft)
 Debtor 1               Randal B. Conlee
                       __________________________________________________________________

 Debtor 2               ________________________________________________________________
 (Spouse, if filing)

                                               Northern
 United States Bankruptcy Court for the: ______________________ District of __________
                                                                                                MS
                                                                                               (State)
 Case number
                        17-10814
                        ___________________________________________




Form 4100R
Response to Notice of Final Cure Payment                                                                                                         10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.



 Part 1:         Mortgage Information

                                  U.S. Bank Trust National Association c/o BSI Financial Services
                                                                                                                         Court claim no. (if known):
 Name of creditor:                ______________________________________
                                                                                                                         _________________
                                                                                                                         1-1

                                                                                                         5 ____
                                                                                                         ____ 1 ____
                                                                                                                2 ____
                                                                                                                     4
 Last 4 digits of any number you use to identify the debtor’s account:

 Property address:                2145 Brassfield
                                  ________________________________________________
                                  Number     Street

                                  _______________________________________________

                                  Pontoc                                  MS
                                  ________________________________________________
                                                                                       38863
                                  City                        State    ZIP Code



 Part 2:         Prepetition Default Payments

  Check one:

  
  ✔     Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim.

       Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date                        $ __________
        of this response is:


 Part 3:         Postpetition Mortgage Payment

  Check one:

  
  ✔     Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of
        the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
                                                                                                    04 01      2020
                                                                                                    ____/_____/______
        The next postpetition payment from the debtor(s) is due on:
                                                                                                    MM / DD / YYYY

       Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
        of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
        Creditor asserts that the total amount remaining unpaid as of the date of this response is:
        a. Total postpetition ongoing payments due:                                                                                  (a)   $ __________
        b. Total fees, charges, expenses, escrow, and costs outstanding:                                                         +   (b)   $ __________

        c. Total. Add lines a and b.                                                                                                 (c)   $ __________
        Creditor asserts that the debtor(s) are contractually
        obligated for the postpetition payment(s) that first became                                 ____/_____/______
        due on:                                                                                     MM / DD / YYYY


Form 4100R                                                          Response to Notice of Final Cure Payment                                    page 1
    Case 17-10814-JDW                          Doc 44             Filed 03/31/20 Entered 03/31/20 17:06:55                          Desc Main
                                                                 Document      Page 2 of 5
                 Randal B. Conlee
Debtor 1        _______________________________________________________
                                                                                                                  17-10814
                                                                                              Case number (if known) _____________________________________
                First Name      Middle Name               Last Name




 Part 4:       Itemized Payment History


  If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
  debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
  the creditor must attach an itemized payment history disclosing the following amounts from the date of the
  bankruptcy filing through the date of this response:
   all payments received;
   all fees, costs, escrow, and expenses assessed to the mortgage; and
   all amounts the creditor contends remain unpaid.




 Part 5:       Sign Here


  The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
  proof of claim.

  Check the appropriate box::

        I am the creditor.
  ✔
        I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this response is true and correct
 to the best of my knowledge, information, and reasonable belief.
 Sign and print your name and your title, if any, and state your address and telephone number if different
 from the notice address listed on the proof of claim to which this response applies.



                 Christopher K. Baxter
               8__________________________________________________
                   Signature
                                                                                              Date
                                                                                                      03    31 2020
                                                                                                      ____/_____/________



                    Christopher                    K.                   Baxter                        Managing Partner
 Print             _________________________________________________________                  Title   ___________________________________
                   First Name                      Middle Name         Last Name


                    Marinosci Law Group
 Company           _________________________________________________________



 If different from the notice address listed on the proof of claim to which this response applies:

                    14643 Dallas Parkway, Suite 750
 Address           _________________________________________________________
                   Number                 Street

                    Dallas                                              Texas      75254
                   ___________________________________________________
                   City                                                State       ZIP Code


                     972        331      2300                                                         ecf@mlg-defaultlaw.com
 Contact phone     (______) _____– _________                                                  Email ________________________




Form 4100R                                                        Response to Notice of Final Cure Payment                                       page 2
Case 17-10814-JDW        Doc 44     Filed 03/31/20 Entered 03/31/20 17:06:55            Desc Main
                                   Document      Page 3 of 5

                                  &(57,),&$7(2)6(59,&(

       ,&KULVWRSKHU.%D[WHUFHUWLI\WKDWDWUXHDQGFRUUHFWFRS\RIWKH5HVSRQVHWR)LQDO&XUH
1RWLFHZDVVHUYHGRQWKH'HEWRUYLD8QLWHG6WDWHV0DLODWWKHDGGUHVVOLVWHGRQ3$&(5DQGWKH
'HEWRU¶VDWWRUQH\WKH&KDSWHU7UXVWHHWKH867UXVWHHDQGDOOSDUWLHVUHTXHVWLQJQRWLFHYLD
(&)(OHFWURQLF0DLORQMarch   31, 2020
                                              




                                                        0DULQRVFL/DZ*URXS3&
                                                        V&KULVWRSKHU.%D[WHU
                                                        &KULVWRSKHU.%D[WHU
                                                        'DOODV3DUNZD\6WH
                                                        'DOODV7H[DV
                                                        7HOHSKRQH  
                                                        )DFVLPLOH  
                                                        (PDLOW[EN#POJGHIDXOWODZFRP
                                                        $77251(<6)25&5(',725
              Case 17-10814-JDW                Doc 44      Filed 03/31/20         Entered 03/31/20 17:06:55              Desc Main
Label Matrix for local noticing                     (p)AMERICOLLECT
                                                         Document   INC     Page 4 of 5                  BSI Financial Services
0537-1                                              PO BOX 2080                                          c/o Marinosci & Baxter
Case 17-10814-JDW                                   MANITOWOC WI 54221-2080                              Wellington Center
Northern District of Mississippi                                                                         14643 Dallas Parkway, Suite 750
Aberdeen                                                                                                 Dallas, TX 75254-8884
Tue Mar 31 16:08:38 CDT 2020
BSI Financial Services, as servicing agent f        Randal B. Conlee                                     Franklin Collection
C/O Christopher K. Baxter                           2145 Brassfield Road                                 P.O. Box 3910
Marinosci & Baxter                                  Pontotoc, MS 38863-9269                              Tupelo, MS 38803-3910
14643 Dallas Parkway, Suite 750
Dallas, TX 75254-8884

Laura Henderson - Courtney                          Bradley P. Jones                                     R.Gawyn Mitchell
P.O. Box 5381                                       Shapiro & Brown, LLC                                 P.O. Box 7177
Jackson, MS 39296-5381                              1080 River Oaks Drive                                Tupelo, MS 38802-7177
                                                    Suite B-202
                                                    Flowood, MS 39232-7603

Nationstar Mortgage                                 Nationstar Mortgage LLC                              (p)NATIONSTAR MORTGAGE LLC
P.O. Box 199111                                     Shapiro & Massey, LLC                                PO BOX 619096
Dallas, TX 75219                                    1080 River Oaks Drive, Suite B-202                   DALLAS TX 75261-9096
                                                    Flowood, MS 39232-7603


Nationstar Mortgage LLC                             PRA Receivables Management, LLC                      Shapiro & Massey, LLC
C/O Shapiro and Massey LLC                          PO Box 41021                                         1080 River Oaks Dr Suite B202
1080 River Oaks Drive                               Norfolk, VA 23541-1021                               Flowood, MS 39232-7603
Suite B-202
Flowood, MS 39232-7603

Synchrony Bank                                      Tupelo Service Finance                               U. S. Trustee
c/o PRA Receivables Management, LLC                 P.O. Box 1791                                        501 East Court Street, Suite 6-430
PO Box 41021                                        Tupelo, MS 38802-1791                                Jackson, MS 39201-5022
Norfolk, VA 23541-1021


U.S. Bank Trust National Association                U.S. Bank Trust National Association, as Tru         United Consumer
c/o BSI Financial Services                          1425 Greenway Drive, Ste. 400                        865 Bassett Road
1425 Greenway Drive, Ste. 400                       Irving, TX 75038-2480                                Westlake, OH 44145-1194
Irving, TX 75038-2480


Terre M. Vardaman
P. O. Box 1326
Brandon, MS 39043-1326




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Americollect                                        Nationstar Mortgage LLC
P.O. Box 1566                                       Attn: Bankruptcy Department
Manitowoc, WI 54221                                 PO Box 619096
                                                    Dallas, TX 75261-9741
              Case 17-10814-JDW               Doc 44      Filed 03/31/20 Entered 03/31/20 17:06:55                       Desc Main
                                                         Document      Page 5 of 5

                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Terre M. Vardaman                                End of Label Matrix
P. O. Box 1326                                      Mailable recipients    21
Brandon, MS 39043-1326                              Bypassed recipients     1
                                                    Total                  22
